 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                 ***
 9   EVAN RATCLIFF,                                           Case No. 2:18-cv-00721-RFB-CWH
10                       Plaintiff,                                         ORDER
11           v.
12   ROMEO RARANAS,
13                      Defendant.
14
15          Before the Court is Plaintiff Evan Ratcliff’s Motion for Emergency Injunction. ECF No.
16   21. The Court held a hearing today, November 2, 2018. The Court incorporates by reference its
17   Temporary Restraining Order dated October 22, 2018. ECF No. 24.
18          The Court finds that, at this time, there has been no intentional or deliberate attempt by
19   Defendant to withhold Plaintiff’s medication and therefore imposes no sanctions. The Court finds
20   that there was an apparent confusion about which eye drop medication required a refill. However,
21   for the reasons explained in the previous Order, the Court continued to find that the preliminary
22   injunction factors are satisfied. Based on the record, as further developed at today’s hearing, the
23   Court issues an injunction with the following uncontested terms.
24          IT IS ORDERED that Plaintiff’s [21] Motion for Emergency Injunction is GRANTED.
25          IT IS FURTHER ORDERED that on this date, November 2, 2018, Defendant provide
26   Plaintiff with one bottle (90-day supply) of dorzolamide drops.
27          IT IS FURTHER ORDERED that Defendant must refill Plaintiff’s prescription for one
28   bottle (90-day supply) of dorzolamide drops upon Plaintiff’s request, and that Plaintiff may make
 1   such a request once 60 days have passed since his previous refill of dorzolamide drops. This Order
 2   will be in effect for six months following the date of this Order, so long as Plaintiff’s prescription
 3   is not discontinued by a medical specialist.
 4          IT IS FURTHER ORDERED that Defendant must refill Plaintiff’s prescription for one
 5   bottle (30-day supply) of prednisolone drops upon Plaintiff’s request, and that Plaintiff may make
 6   such a request once 20 days have passed since his previous refill of prednisolone drops. This Order
 7   will be in effect for six months following the date of this Order, so long as Plaintiff’s prescription
 8   is not discontinued by a medical specialist.
 9          IT IS FURTHER ORDERED that Plaintiff may keep both his dorzolamide drops and his
10   prednisolone drops on his person at all times for self-administration.
11          IT IS FURTHER ORDERED that by November 30, 2018, Plaintiff must receive from a
12   medical specialist a renewal of his prescription of both medications (dorzolamide and
13   prednisolone), unless the specialist concludes that one or both prescriptions should be
14   discontinued. A discontinuation of one or both prescriptions may only occur upon in-person
15   examination of Plaintiff by a medical specialist.
16
17          DATED: November 2, 2018.
18
                                                           __________________________________
19                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28



                                                     -2-
